EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jorge Maranto on 07/29/2022.
The application has been amended as follows: 
In order to correct an antecedent basis issue, lines 3-6 of independent claim 1 are amended as follows: 
Before Examiner’s Amendment:
“detecting an event determined by the vehicle maintaining a reliability list of reliable external sources, 
wherein the reliability list includes available functions, logic type, software versions, and input conditions for each of the reliable external sources;”
After Examiner’s Amendment:
“detecting an event determined by the vehicle;
maintaining, by the vehicle, a reliability list of reliable external sources, wherein the reliability list 
includes available functions, logic type, software versions, and input conditions for each of the reliable external sources;”

In order to correct an antecedent basis issue, lines 5-8 of independent claim 11 are amended as follows: 
Before Examiner’s Amendment:
“detect an event determined by the vehicle maintaining a reliability list of reliable external sources, 
wherein the reliability list includes available functions, logic type, software versions, and input conditions for each of the reliable external sources;”
After Examiner’s Amendment: 
“detect an event determined by the vehicle;
maintaining, by the vehicle, a reliability list of reliable external sources, wherein the reliability list 
includes available functions, logic type, software versions, and input conditions for each of the reliable external sources;”

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pgs. 9-15, filed 05/09/2022, with respect to the 35 USC 103 rejection of record have been fully considered and are persuasive.  
Applicant argues that none of the prior art of record, alone or in combination, teach or suggest at least “[maintaining, by the vehicle,] a reliability list of reliable external sources, wherein the reliability list includes available functions, logic type, software versions, and input conditions for each of the reliable external sources.”
Bos was relied upon in the previous office action for a teaching of “maintaining a reliability list”. However, the Examiner is in agreement with Applicant’s arguments that the reliability list of Bos lacks (emphasis added): “additional information on the sources beyond an indication on whether the source is trustworthy or not. The additional information includes available functions of the external sources, logic type of the sources, software versions, and input conditions of the data being transmitted to the sources.” Accordingly, the 35 USC 103 rejection of independent claims 1, 11, and 12 has been withdrawn. Claims 3-10 and 14-19 depend upon their respective independent claims and therefore inherit the limitations of their respective independent claims. Accordingly, the 35 USC 103 rejection of claims  3-10 and 14-19 has been withdrawn under similar reasoning as independent claims 1, 11, and 12.

Allowable Subject Matter
Claims 1, 3-12, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: as discussed above, the prior art of record fails to teach, alone or in combination, or suggest at least “[maintaining, by the vehicle,] a reliability list of reliable external sources, wherein the reliability list includes available functions, logic type, software versions, and input conditions for each of the reliable external sources.” In particular, the Examiner notes that the reliability list of Bos fails to provide the additional information including available functions, logic type, software versions, and input conditions for each of the reliable external sources, as discussed above. A supplemental search proved unfruitful, yielding no results directed towards such a reliability list, particularly not one maintained by a vehicle. As such, there is no motivation to combine the prior art of record in order to teach the claimed invention, as no references are directed towards a vehicle-maintained reliability list which includes available functions, logic type, software versions, and input conditions for each of the reliable external sources. Accordingly, independent claims 1, 11, and 12 are considered to be allowable. Claims 3-10 and 14-19 incorporate the allowable limitations of their respective independent claims. Accordingly, claims 3-10 and 14-19 are considered to be allowable under similar reasoning as independent claims 1, 11, and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662    

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662